Title: Cash Accounts, July 1772
From: Washington, George
To: 



[July 1772]



Cash


July  1—
To Ditto [cash] Recd from Lund Washington for Corn
£42. 9.4


10—
To Ditto recd from Mr Jas Tilghman for 30 Barrells of Shad at 4½ dollars each
40.10.0



23—
To Cash for a Barrel of Corn of Captn [Samuel] Brodie
0.16.0


27—
To ditto from Colo. [Fielding] Lewis for ½ ps. of Chintz of Messrs Robt Adam & Co.
2.16.0


30—
To Ditto of Alexr Cleveland Balle of old Acct
1. 3.5


31—
To Ditto from Lund Washington for Corn (Includg £2.6.3 wch I recd from Jas Cleveland)
62.11.0



To Cash recd of Jno. Dyer in March & omitted
10. 0.0


Contra


1—
By Jonathan Palmer
8. 0.0


2—
By Cards
0. 8.9



By Cash given away
0. 5.0


7—
By Susanna Bishop deliverg Muddy Hole Kate
0.10.0



By Charity
0. 6.0


15—
By Cards
0.15.0



By Barber
0. 2.6



By Benja. Buckler in part for Reaping
0. 3.9



By Cards
0.15.0


23—
By Leonard Milsford for taking up a Run away Negro belonging to Mr Custis’s Estate
1. 0.0


27—
By Cards
1.10.0



By Mr Custis for Pocket money
5. 0.0


28—
By William Roberts—Miller
10. 0.0



By Cash given away
0. 2.6


30—
By two Dutch Plows pr Alexr Cleveland
1.14.2


